Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 1 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 2 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 3 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 4 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 5 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 6 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 7 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 8 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 9 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 10 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 11 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 12 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 13 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 14 of 15
Case
 Case19-12337
      20-01022Doc
               Doc122-26
                   3-26 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19B.
                                                                          19B.Leeways
                                                                               Leeways
                            2009 Tax Return Page 15 of 15
